Dismissed and Memorandum Opinion filed February 5, 2004








Dismissed and Memorandum Opinion filed February 5,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01394-CV
____________
 
LESLIE DIANE HOGAN, ET AL.,
Appellants
 
V.
 
UNIVERSITY OF TEXAS MEDICAL BRANCH AT
GALVESTON, Appellee
 

 
On Appeal from the 56th
District Court
Galveston County, Texas
Trial Court Cause No.  03CV1493
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed September 23, 2003.
On January 20, 2004, appellants filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 5, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.